Berdon, J.,
concurring. I agree with much of the majority’s well reasoned analysis and with the conclusion that the statewide grievance committee has jurisdiction to regulate and sanction the conduct of a state’s attorney who violates the Rules of Professional Conduct. I write separately because the majority fails to acknowledge explicitly that the prosecutorial function, including the office of the state’s attorney, is exclusively within the executive branch of our state government.
Article twenty-three of the amendments to the constitution of Connecticut (amendment twenty-three) provides in pertinent part: “There shall be established within the executive department a division of criminal justice which shall be in charge of the investigation and prosecution of all criminal matters. Said division shall include the chief state’s attorney, who shall be its administrative head, and the state’s attorneys for each judicial district, which districts shall be established by law. . . .” (Emphasis added.) Therefore, the plain and unambiguous language of the state constitution establishes that the office of the state’s attorney, which encompasses all prosecutorial responsibilities, is part of the executive branch of the state government.
*578There are important reasons for placing the office of the state’s attorney within the executive branch. Until 1984, when amendment twenty-three was incorporated into the constitution, the chief state’s attorney and his staff were appointed by the judiciary. State v. Moynahan, 164 Conn. 560, 569, 325 A.2d 199, cert. denied, 414 U.S. 976, 94 S. Ct. 291, 38 L. Ed. 2d 219 (1973). It became apparent, however, that the judicial appointment and removal of prosecutors, who are charged with the essentially executive function of enforcing criminal laws, projected the appearance of impropriety. Cf. id., 567. Thus, during hearings on the proposed amendment, then attorney general Joseph I. Lieberman testified that “the power to appoint state prosecutors should not be vested in the same judges before whom those prosecutors practice. That system has created the appearance of a conflict of interest.” Conn. Joint Standing Committee Hearings, Judiciary, Pt. 2, 1984 Sess., p. 362. The framers of amendment twenty-three expressed the same reasoning. For example, Representative Richard D. Tulisano, the cochair of the judiciary committee, stated that “[i]t is wrong that both the prosecution and [the] adjudication of crime should be in one branch of government.” 27 H.R. Proc., Pt. 12,1984 Sess., p. 4313. Amendment twenty-three was adopted solely to eliminate this conflict. The decision of the majority today changes nothing in this respect—the office of the state’s attorney remains exclusively within the executive branch of the state government.
Nevertheless, as the majority points out, it is well established that the judicial branch of government has the power to regulate who may practice law in this state and, in doing so, the judges of the Superior Court may establish rules of professional conduct that govern lawyers and officers of the court inside as well as outside the court room. State Bar Assn. v. Connecticut Bank *579& Trust Co., 145 Conn. 222, 234, 140 A.2d 863 (1958). “An attorney ‘as an officer of the court in the administration of justice, is continually accountable to it for the manner in which he exercises the privilege which has been accorded him.’ In re Peck, 88 Conn. 447, 450, 91 A. 274 (1914). This ‘unique position as officers and commissioners of the court . . . casts attorneys in a special relationship with the judiciary and subjects them to its discipline.’ (Citations omitted.) Heslin v. Connecticut Law Clinic of Trantolo & Trantolo, 190 Conn. 510, 524, 461 A.2d 938 (1983). Because of this special relationship, ‘[w]e have a continuing duty “to make it entirely clear that the standards of conduct ... of the members of the profession of the law in Connecticut have not changed, and that those standards will be applied under our rules of law, in the exercise of a reasonable discretion . . . .” Grievance Committee v. Broder, [112 Conn. 263, 278, 152 A. 292 (1930)].’ In re Application of Pagano, 207 Conn. 336, 344-45, 541 A.2d 104 (1988). This court will neither neglect nor attempt to avoid that responsibility.” Statewide Grievance Committee v. Rozbicki, 211 Conn. 232, 237-38, 558 A.2d 986 (1989).
State’s attorneys, as lawyers, are subject to the same Rules of Professional Conduct established by the judiciary; see State v. Cohane, 193 Conn. 474, 501, 479 A.2d 763, cert. denied, 469 U.S. 990, 105 S. Ct. 397, 83 L. Ed. 2d 331 (1984); and the exercise of this jurisdiction over the professional conduct of an attorney is essential to the administration of justice. See Statewide Grievance Committee v. Rozbicki, supra, 211 Conn. 235. Therefore, although the office of the state’s attorney is within the executive branch, to the extent that an officer of the division of criminal justice is also an attorney licensed to practice law, that person’s conduct is regulated by the judiciary. There may be instances when that regulation, through disciplinary proceedings, *580may infringe on the executive function of the prosecutorial office. Not every infringement, however, constitutes a violation of the separation of powers doctrine under article second of the Connecticut constitution.1 University of Connecticut Chapter, American Assn. of University Professors v. Governor, 200 Conn. 386, 394, 512 A.2d 152 (1986) (“separation of powers doctrine cannot always be rigidly applied”).
In order to constitute an unconstitutional violation of the separation of powers doctrine, the action of one branch of government—in this case the judiciary—must significantly interfere with the orderly conduct of the other branch—in this case the prosecutorial function of the executive branch. Adams v. Rubinow, 157 Conn. 150, 160-61, 251 A.2d 49 (1968); Bartholomew v. Schweizer, 217 Conn. 671, 676, 587 A.2d 1014 (1991) (effectively overruling State v. Clemente, 166 Conn. 501, 511, 353 A.2d 723 [1974], which held that the separation of powers clause of the state constitution is violated when one branch of government intrudes upon another “in an area which lies exclusively under [its] control”).
Permitting disciplinary proceedings against a prosecutor for unprofessional conduct will not necessarily result in the violation of the separation of powers doctrine under the state constitution. For example, if a state’s attorney blatantly and maliciously initiates a prosecution with no probable cause, it can hardly be said that the disciplinary proceedings before the judicial branch would result in an infringement of the executive prosecutorial powers. This would be true regardless of whether the disciplinary proceeding *581resulted in a reprimand, suspension or disbarment of the person, as an attorney, licensed by the judiciary, to practice law in Connecticut.2 On the other hand, there may be circumstances in which the professional conduct of a state's attorney is not subject to judicial review because it would significantly interfere with the function of the executive branch, but that determination must be made on a case-by-case basis.
Accordingly, I agree with the majority that the statewide grievance committee, as the disciplinary arm of the Superior Court, has jurisdiction to continue with the proceeding to determine, in the first instance, whether the plaintiff John M. Massameno’s conduct violated the Rules of Professional Conduct and, if so, whether he is subject to discipline.

 The constitution of Connecticut, article second, provides: “The powers of government shall be divided into three distinct departments, and each of them confided to a separate magistracy, to wit, those which are legislative, to one; those which are executive, to another; and those which are judicial, to another.”


 There are instances in which a potential conflict between the judicial and executive branches can be avoided by granting a remedy to a party aggrieved by the egregious conduct of a state’s attorney. See, e.g., Batson v. Kentucky, 476 U.S. 79, 84, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986) (granting criminal defendant new trial as result of prosecutor’s purposeful discrimination in using preemptory challenge to prevent African-American from serving on jury); State v. Couture, 194 Conn. 530, 565, 482 A.2d 300 (1984), cert. denied, 469 U.S. 1192, 105 S. Ct. 967, 83 L. Ed. 2d 971 (1985) (granting criminal defendant new trial as result of unprofessional remarks made by state’s attorney in summation before jury); see also State v. Holloway, 209 Conn. 636, 553 A.2d 166, cert. denied, 490 U.S. 1071, 109 S. Ct. 2078, 104 L. Ed. 2d 643 (1989). Nevertheless, such remedial relief may be insufficient to vindicate the integrity of the judicial branch, and disciplinary proceedings against the state’s attorney, as an attorney, may also be required. B. Gershman, Prosecutorial Misconduct (1994 Rev.) § 13.6.